Citation Nr: 1105368	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  09-10 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

1.  Entitlement to an initial compensable evaluation for right 
knee degenerative changes of the patellofemoral compartment and 
mild spurring of the tibial spines.

2.  Entitlement to service connection for left knee disability. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel




INTRODUCTION

The Veteran had over 22 years of active duty service ending with 
his retirement in May 2008.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in July 2008, a statement of the case 
was issued in February 2009, and a substantive appeal was 
received in March 2009.  

The Board notes that the issues of entitlement to an initial 
rating in excess of 10 percent for right hip osteophyte formation 
and entitlement to service connection for thoracic spine 
disability were also on appeal from the June 2008 rating 
decision, and addressed in the February 2009 statement of case.  
However, in his March 2009 substantive appeal, the Veteran 
indicated that he no longer wished to continue his appeal of 
these issues.  Thus, there remain no allegations of errors of 
fact or law for appellate consideration of these issues.  See 38 
C.F.R. § 20.204.

The issue of entitlement to service connection for left knee 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected right knee degenerative changes 
of the patellofemoral compartment and mild spurring of the tibial 
spines is manifested by subjective complaints of pain, but no 
objective findings of limitation of motion, ankylosis, frequent 
episodes of "locking" or effusion, recurrent subluxation or 
lateral instability.




CONCLUSION OF LAW

The criteria for entitlement to a compensable disability 
evaluation for right knee degenerative changes of the 
patellofemoral compartment and mild spurring of the tibial spines 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. Part 4, including §§ 4.7, 4.71(a), Diagnostic Codes 5003-
5260 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 
187 (2002).

Duty to Notify

Initially, the Board notes that since the issue in this case 
(entitlement to assignment of a higher initial rating) is a 
downstream issue from that of service connection (for which a 
VCAA letter was duly sent in February 2008), another VCAA notice 
is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears 
that the United States Court of Appeals for Veterans Claims has 
also determined that the statutory scheme does not require 
another VCAA notice letter in a case such as this where the 
veteran was furnished proper VCAA notice with regard to the  
claim of service connection itself.  See Dingess v. Nicholson, 19 
Vet.App. 473, 491 (2006).  

The record shows that in the February 2008 VCAA letter, the 
appellant was informed of the information and evidence necessary 
to warrant entitlement to the benefit sought on appeal.  The 
appellant was also advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities with 
regard to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' decision 
in Pelegrini v. Principi, 18 Vet.App. 112 (2004) held, in part, 
that a VCAA notice as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  In 
this case, the RO provided VCAA notice to the Veteran in February 
2008, which was prior to the June 2008 rating decision.  
Accordingly, the requirements the Court set out in Pelegrini have 
been satisfied.

Further, the notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).  
In the present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to substantiate 
the underlying claim for service connection.  Further, the 
February 2008 letter also gave notice of the types of evidence 
necessary to establish a disability rating and effective date for 
the disability on appeal. 

At this point the Board acknowledges the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Vazquez-
Flores v. Peake, 22 Vet.App. 37 (2008) which noted that for an 
increased-compensation claim, section § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and daily 
life.  The Court further indicated, among other things, that if 
the Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability rating 
that would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the disability 
and the effect that worsening has on the claimant's employment 
and daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement to 
the claimant.

However, the Board believes that the nature of the present appeal 
is somewhat different from the situation addressed in Vazquez-
Flores because the present appeal involves the issue of a higher 
initial rating, not a claim for an increased rating.   
Regardless, the U.S. Court of Appeals for the Federal Circuit 
recently reversed the Court's holding in Vazquez-Flores, to the 
extent the Court imposed a requirement that VA notify a Veteran 
of alternative diagnostic codes or potential "daily life" 
evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009). Reviewing the February 2008 correspondence in light 
of the Federal Circuit's decision, the Board finds that the 
Veteran has received 38 U.S.C.A. § 5103(a)-compliant notice as to 
his claim.

In sum, the Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the law 
and regulations.  The record in this case includes service 
treatment records and a VA examination report.  The Board finds 
that the record as it stands includes adequate competent evidence 
to allow the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R.  § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant.   

The Veteran was afforded a VA examination in March 2008.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination 
report obtained contains sufficient information to decide the 
issue on appeal.  See Massey v. Brown, 7 Vet.App. 204 (1994).  
Thus, the Board finds that a further examination is not 
necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to the 
issue on appeal. 

Analysis

The Veteran is seeking an initial compensable rating for his 
service-connected right knee disability.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there 
is a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the 
appeal arises from the original assignment of a disability 
evaluation following an award of service connection, the severity 
of the disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The Veteran's right knee disability has been rated as 
noncompensable under 38 C.F.R. § 4.71a, Diagnostic Codes 5003- 
5260 for degenerative arthritis and limitation of flexion of the 
leg.  Pursuant to Diagnostic Code 5003, arthritis established by 
x-ray findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code(s) for the specific joint 
or joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.  In the absence of 
limitation of motion, x-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations warrants a 20 percent 
evaluation.  X-ray evidence of involvement of two or more major 
joints or two or more minor joints warrants a 10 percent 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

In order to get the next higher 10 percent rating under 
Diagnostic Code 5260, the evidence must show flexion limited to 
45 degrees.  Higher ratings are also available under this code 
when additional limitation of flexion is found.  Other diagnostic 
codes addressing the knee include Diagnostic Codes 5256 to 5263.  
A 30 percent disability rating is warranted under Diagnostic Code 
5256 when there is ankylosis of the knee with favorable angle in 
full extension or in slight flexion between 0 and 10 degrees.  
Under Diagnostic Code 5257, a 10 percent rating is warranted when 
there is mild recurrent subluxation or lateral instability of the 
knee and a 20 percent rating is warranted for moderate recurrent 
subluxation or lateral instability of the knee.  Under Diagnostic 
Code 5258, a 20 percent disability rating is available for 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  Under Diagnostic 
Code 5259, a 10 percent disability rating is warranted when there 
has been removal of semilunar cartilage.  A 10 percent disability 
rating is allowed under Diagnostic Code 5261 when extension of 
the leg is limited to at least 10 degrees.  Higher ratings are 
also available under this code when additional limitation of 
extension is found.  A 10 percent disability rating is also 
available under Diagnostic Code 5262 when there is malunion of 
the tibia and fibula with slight knee or ankle disability.  See 
38 C.F.R. §  4.71(a), Diagnostic Codes 5256 - 5263.  Normal range 
of motion is zero degrees extension to 140 degrees flexion.  
38 C.F.R. § 4.71(a), Plate II. 

Further, separate ratings may be assigned for knee disability 
under Diagnostic Codes 5257 and 5003 where there is X-ray 
evidence of arthritis in addition to recurrent subluxation or 
lateral instability.  See generally VAOPGCPREC 23-97 and 
VAOPGCREC 9-98.  The opinions of the VA's General Counsel appear 
to require persuasive evidence that a claimant actually suffers 
from the symptomatology set forth in the different rating codes 
before separate ratings may be assigned.

VA General Counsel Precedent Opinion, VAOPGCPREC 9-2004 
(September 17, 2004) also held that a claimant who had both 
limitation of flexion and limitation of extension of the same leg 
must be rated separately under diagnostic codes 5260 and 5261 to 
be adequately compensated for functional loss associated with 
injury to the leg.  

In the present case, it should also be noted that when evaluating 
disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 
allows for consideration of functional loss due to pain and 
weakness causing additional disability beyond that reflected on 
range of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that consideration 
also be given to weakened movement, excess fatigability and 
incoordination.  

Prior to his retirement from service, the Veteran was afforded a 
VA examination with a medical doctor in March 2008.  The 
Veteran's service treatment records were reviewed.  The Veteran 
reported that his right knee began hurting in 1999, but he never 
saw anyone about it and was not currently receiving any 
treatment.  On physical examination, the Veteran's gait was 
normal.  While tenderness was noted, there were no findings of 
joint swelling, effusion or laxity.  There was no joint ankylosis 
or other joint abnormalities.  Range of motion was zero degrees 
extension to 140 degrees flexion, both passive and active, and 
was noted to be painless.  The examiner found that examination 
was negative for DeLuca criteria.  A contemporaneous x-ray showed 
mild degenerative changes for age, but no joint effusion or 
fracture or dislocation.  The diagnosis was subjective bilateral 
knee pain with mild degenerative joint disease of the right knee 
per x-ray.  It was observed that due to this disability, there 
was a mild effect on shopping, a moderate effect on traveling, 
and a severe effect on recreation and exercise.  

The Veteran has asserted that the examination was insufficient 
because no weight-bearing test was administered and he related to 
the examiner that while standing, he could not bend his knees 
while standing more than 30 degrees because the pain was too 
great to continue.  He also has claimed that the examination was 
inadequate and incomplete because the claims file was not 
reviewed and the examiner was a general practitioner and not an 
orthopedic specialist.  While the Board has considered the 
Veteran's contentions; nevertheless, as this examination was 
performed prior to the Veteran's retirement, the only pertinent 
medical evidence in the claims file at that time were the 
Veteran's service treatment records, which the examiner clearly 
stated were reviewed.  Further, no additional relevant treatment 
records have been associated with the claims file since the VA 
examination nor has the Veteran identified any.  In other words, 
it is clear, that all relevant medical evidence was indeed 
reviewed by the examiner.  

Moreover, the examiner who performed the examination was 
identified as medical doctor.  There is no requirement that such 
examination be provided by an orthopedic specialist.  As provided 
by 38 C.F.R. § 3.159(a)(1), "competent medical evidence means 
evidence provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, statements, 
or opinions."  The examiner in this case obviously completed 
medical education and training and meets the requirement of 
section 3.159(a)(1) as one competent to provide diagnoses, 
statements, or opinions.  See Cox v. Nicholson, 20 Vet.App. 563 
(2007) Further, the examiner clearly provided range of motion 
findings and addressed the DeLuca criteria.  She also observed 
the Veteran's gait.  Accordingly, given that the service 
treatment records were reviewed by the examiner and the 
examination report sets forth detailed examination findings in a 
manner which allows for informed appellate review under 
applicable VA laws and regulations, the Board finds the 
examination to be sufficient for rating purposes.  

The Board now turns to rating the Veteran's service-connected 
right knee disability under Diagnostic Codes 5256 to 6263.  
Initially, as there has been no objective findings of removal of 
cartilage or impairment of the tibial and fibula, Diagnostic 
Codes 5259 and 5263 are not applicable to this analysis.  The 
Board also notes that a compensable disability rating under 
Diagnostic Code 5256 would not be warranted in this case because 
there is no evidence of ankylosis of the right knee.  In fact, 
the VA examination report specifically stated that there was no 
finding of ankylosis.  The Board finds that the evidence of 
record also does not support a separate rating under Diagnostic 
Code 5257 for the Veteran's right knee disability as the VA 
examination also clearly found no evidence of recurrent 
subluxation or lateral instability.  

With regard to Diagnostic Code 5258, there is no evidence of 
frequent episodes of "locking," pain, and effusion into the 
joint to warrant a 20 percent rating under this code.  The 
criteria under this code is conjunctive.  In other words, all the 
criteria must be met.  Although the Veteran has reported frequent 
episodes of pain, the VA x-ray clearly found no joint effusion.  
Further, the Veteran has not reported frequent episodes of 
locking.  

Importantly, as there has been no objective findings of 
limitation of motion, a 10 percent rating is also not warranted 
under Diagnostic 5003.  Further, there is no evidence that 
flexion is limited to 45 degrees or extension is limited to 5 
degrees so as to warrant assignment of a higher rating under 
Diagnostic Code 5260 or a separate compensable rating under 
Diagnostic Code 5261.  Range of motion was found to be normal at 
the VA examination and painless.  

The Board acknowledges that the Veteran has reported chronic 
right knee pain and thus, recognizes the application of 38 C.F.R. 
§§ 4.40 and 4.45, and DeLuca, supra.  However, a higher 
compensation is not warranted under these provisions because 
there is no persuasive evidence of additional functional loss due 
to pain, weakness, fatigue, or incoordination which would limit 
motion to such a degree so as to warrant a compensable rating.  
The VA examination clearly found that findings were negative 
under the DeLuca criteria.  

Further, the Board has carefully reviewed and considered the 
Veteran's statements regarding the severity of his right knee 
disability.  The Board acknowledges that the Veteran, in 
advancing this appeal, believes that the disability on appeal has 
been more severe than the assigned disability rating reflects.  
Medical evidence is generally required to address questions 
requiring medical expertise; lay assertions do not constitute 
competent medical evidence for these purposes.  Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992).  However, lay assertions 
may serve to support a claim by supporting the occurrence of lay-
observable events or the presence of symptoms of disability 
subject to lay observation.  38 U.S.C.A.  § 1153(a); 38 C.F.R. § 
3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  In this case, however, the 
competent medical evidence offering detailed specific specialized 
determinations pertinent to the rating criteria are the most 
probative evidence with regard to evaluating the pertinent 
symptoms for the disability on appeal; the medical evidence also 
largely contemplates the Veteran's descriptions of symptoms.  The 
lay testimony has been considered together with the probative 
medical evidence clinically evaluating the severity of the 
pertinent disability symptoms.  

In general, the schedular disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  The application of such schedular criteria was 
discussed in great detail above.  To accord justice in an 
exceptional case where the schedular standards are found to be 
inadequate, the RO is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  38 
C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is obligated to 
liberally read all documents and oral testimony of record and 
identify all potential theories of entitlement to a benefit under 
the law and regulations.  Floyd v. Brown, 9 Vet.App. 88 (1996).  
The Court further held that the Board must address referral under 
38 C.F.R. §3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 
218, 227 (1995).

In Thun v. Peake, 22 Vet.App. 111 (2008), the Court clarified the 
analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely 
within the criteria found in the relevant Diagnostic Codes for 
the disability at issue.  In short, the rating criteria 
contemplate not only his symptoms but the severity of his 
disability.  For these reasons, referral for extraschedular 
consideration is not warranted.

In conclusion, a preponderance of the evidence is against an 
initial compensable  rating for the Veteran's service-connected 
right knee degenerative changes of the patellofemoral compartment 
and mild spurring of the tibial spines.  As the preponderance of 
the evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  
Nevertheless, should the severity of the Veteran's service-
connected right knee disability increase in the future, he may 
always file a new claim for an increased rating. 




ORDER

An initial compensable rating for right knee degenerative changes 
of the patellofemoral compartment and mild spurring of the tibial 
spines is not warranted.  To this extent, the appeal is denied. 


REMAND

The Veteran is also seeking entitlement to service connection for 
left knee disability.  Service treatment records showed that the 
Veteran injured his left knee while playing basketball in October 
1998.  A torn left patellar tendon was diagnosed.  The RO has 
denied this issue because there was no finding of a chronic 
disability at the March 2008 VA examination.  However, as opposed 
to the right knee, it does not appear that an x-ray of the left 
knee was taken in connection with this examination.  The Board 
finds that this evidence is necessary to determine whether the 
Veteran has a current left knee disability related to service.  
Accordingly, the Board finds that the Veteran should be afforded 
another VA examination to determine whether he has a current left 
knee disability that manifested in service.  

Further, when determining service connection, all theories of 
entitlement must be considered.  Szemraj v. Principi, 357 F.3d 
1370, 1371 (Fed. Cir. 2004); see also Roberson v. Principi, 251 
F.3d 1378, 1384 (Fed. Cir. 2001).  Importantly, an August 2006 
service treatment record indicated that the Veteran had bilateral 
knee secondary to his pes planus for which the Veteran is 
service-connected.  Thus, the VA examination should also 
determine whether the Veteran has a left knee disability that is 
proximately due to or aggravated by his service-connected 
disabilities pursuant to 38 C.F.R. § 3.310. 

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for an 
appropriate VA examination with regard to 
his left knee disability.  It is imperative 
that the claims files be made available to 
the examiner for review in connection with 
the examination.  All necessary tests, to 
specifically include  x-rays, should be 
accomplished.  After reviewing the claims 
file and examining the Veteran, the 
examiner should clearly indicate whether 
the Veteran has a current left knee 
disability.  If so, the examiner should 
offer an opinion as to the following:  

a)  is it at least as likely as not (a 50% 
or higher degree of probability) that any 
left knee disability is directly related to 
the Veteran's service?  

b)  is it at least as likely as not (a 50% 
or higher degree of probability) that any 
left knee disability is proximately due to 
the Veteran's service-connected 
disabilities?

c)  is it at least as likely as not (a 50% 
or higher degree of probability) that any 
left knee disability has been aggravated by 
the Veteran's service-connected 
disabilities?

A detailed rational for all opinions 
expressed should be provided. 

2.  In the interest of avoiding future 
remand, the RO should then review the 
examination report to ensure that the above 
questions have been clearly answered and a 
rationale furnished for all opinions.  If 
not, appropriate action should be taken to 
remedy any such deficiencies in the 
examination report. 

		3.  Thereafter, the issue on appeal should 
be
readjudicated.  If the benefit sought on 
appeal is not granted, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if otherwise in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


